DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 2 – 9 is withdrawn in view of the newly discovered reference to Park (2021/0004124).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (2021/0004124; claiming benefit of KR 10-2019-0081376, filed 5 July 2019 and attached).

Regarding claim 1, Park discloses a touch screen ([0002]; Figures 1 – 3), comprising 
a fingerprint area (Comprising FSA) and 
a touch control area (Comprising SA), wherein 
the fingerprint area (Comprising FSA) is provided with a fingerprint recognition module (Comprising FP), the touch control area (Comprising SA) is provided with a touch control module (Comprising TP1, TP2), and the fingerprint recognition module (Comprising FP) and the touch control module (Comprising TP1, TP2) are disposed on a same layer (Comprising 110).  

Regarding claim 10, Park discloses a display device [0002].  Park discloses the touch screen comprising the touch screen of claim 1 (See the rejection of claim 1).  

Regarding claim 11, Park discloses a touch screen ([0002]; Figures 1 – 3), comprising 
a fingerprint area (Comprising FSA) and 
a touch control area (Comprising SA), wherein 
the fingerprint area (Comprising FSA) is provided with a fingerprint recognition module (Comprising FP), the touch control area (Comprising SA) is provided with a touch control module (Comprising TP1, TP2), and the fingerprint recognition module (Comprising FP) and the touch control module (Comprising TP1, TP2) are disposed on a same layer (Comprising 110); wherein the touch screen comprises: 
a metal layer (Comprising 133, 145, 153) distributed in the fingerprint area (Comprising FSA) and the touch control area (Comprising SA), wherein 
the metal layer (Comprising 133, 145, 153) comprises a plurality of first metal lines (Comprising at least one of 133, 145, 153) and a plurality of second metal lines (Comprising at least one differing one among 133, 145, 153) perpendicular to the first metal lines (Comprising at least one of 133, 145, 153)1; 
an insulating layer (Comprising IL of Figures 9, 10, 16, 17) disposed on the metal layer in the fingerprint area (Comprising 145, 153 in FSA; Figures 16, 17) and the touch control area (Comprising 133 in SA; Figures 9, 10); and 
a transparent conductive (Transparent quality [0089] shared across other instances of conductive material [0107]) layer (Comprising 121, 123, 131, 141, 143, 151, DP1, DP2) disposed on the insulating layer (Comprising IL of Figures 9, 10, 16, 17), wherein the transparent conductive layer comprises a plurality of first transparent electrodes (One of 121/123 and 131) and a plurality of second transparent electrodes (Other of 121/123 and 131) perpendicular to the first transparent electrodes (121/123 and 131 respectively extending in one of [x] and [y] directions illustrated in legend of Figure 3).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 9, 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li et al. (2019/0294846; hereinafter Li).

Regarding claim 2, Park discloses the touch screen of claim 1.  Park discloses the touch screen (Figures 1 – 3) further comprising: a metal layer (Comprising 133, 145, 153) distributed in the fingerprint area (Comprising FSA) and the touch control area (Comprising SA), wherein the metal layer comprises a plurality of first metal lines (Comprising at least one of 133, 145, 153) and a plurality of second metal lines (Comprising at least one differing one among 133, 145, 153) perpendicular to the first metal lines (Comprising at least one of 133, 145, 153)2; an insulating layer (Comprising IL of Figures 9, 10, 16, 17) disposed on the metal layer in the fingerprint area (Comprising 145, 153 in FSA; Figures 16, 17) and the touch control area (Comprising 133 in SA; Figures 9, 10); and a transparent conductive (Transparent quality [0089] shared across other instances of conductive material [0107]) layer (Comprising 121, 123, 131, 141, 143, 151, DP1, DP2) disposed on the insulating layer (Comprising IL of Figures 9, 10, 16, 17), wherein the transparent conductive layer comprises a plurality of first transparent electrodes (One of 121/123 and 131) and a plurality of second transparent electrodes (Other of 121/123 and 131) perpendicular to the first transparent electrodes (121/123 and 131 respectively extending in one of [x] and [y] directions illustrated in legend of Figure 3); wherein in the fingerprint area (Comprising FSA), the first transparent electrodes (One of 141/143, 151) are a plurality of fingerprint sensing [0146] electrodes (Comprising 140, 150) of the fingerprint recognition module (Comprising FP), the second transparent electrodes (Other of 141/143, 151) are a plurality of fingerprint driving [0146] electrodes (Comprising 140, 150) of the fingerprint recognition module (Comprising FP), and the fingerprint driving electrodes pass through the insulating layer (Comprising IL of Figures 16, 17) to connect to the metal layer (Comprising 145, 153); and in the touch control area (Comprising SA of Figure 3), the second metal lines (133 connecting adjacent instances of 131) are a plurality of touch control driving electrodes [0109] of the touch control module (Comprising TP1, TP2), and the touch control driving electrodes pass through the insulating layer (Comprising IL) to connect to the transparent conductive layer (Comprising 131).  
Park does not explicitly disclose the touch screen wherein the first metal lines are a plurality of touch control sensing electrodes of the touch control module.
In the same field of endeavor, Li discloses a touch display device [0002] whose touch film layer (Comprising 11 of Figure 3) comprises first (Comprising one of 111, 112) and second (Comprising other of 111, 112) electrode patterns, functioning in the capacity of touch sensing and driving electrodes [0067].  This is among measures by which luminous efficiency of the touch panel is preserved [0028].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the touch screen to be modified wherein the first metal lines are a plurality of touch control sensing electrodes of the touch control module, in view of the teaching of Li, to preserve luminous efficiency of the touch panel.

Regarding claim 3, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen wherein the fingerprint area (Comprising FSA of Figure 3) comprises: a plurality of first through-holes (Figures 16, 17: Comprising at least one of CH2, CH3) defined at a plurality of positions on the insulating layer (Comprising IL) corresponding to the first metal lines (Comprising at least one of 133, 145, 153); a plurality of second through-holes (Figures 16, 17: Comprising differing one among at least one of CH2, CH3) defined at a plurality of positions on the insulating layer (Comprising IL) corresponding to the second metal lines (Comprising differing one among at least one of 133, 145, 153); and a plurality of third through-holes (Comprising at least one among unnumbered separations between adjacent instances of 121, 143, 151) and a plurality of fourth-through holes (Comprising at least one among differing instance of separations between adjacent 121, 143, 151) defined at a plurality of positions on the transparent conductive layer (Comprising at least one of 121, 141, 143, 151) corresponding to the second metal lines (Comprising differing one among at least one of 133, 145, 153); wherein the fingerprint driving electrodes [0146] are filled in the first through-holes (Comprising at least one of CH2, CH3) and the second through-holes (Comprising differing one among at least one of CH2, CH3) and cover the insulating layer (Comprising IL) between the first through-holes (Comprising at least one of CH2, CH3) and the second through-holes (Comprising differing one among at least one of CH2, CH3).  

Regarding claim 4, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen wherein the touch control area (Comprising AA of Figure 3) comprises: a plurality of fifth through-holes (Comprising at least one of instances of CH13) and a plurality of sixth through-holes (Comprising differing one among at least one of instances of CH1) defined at a plurality of positions on the insulating layer (Comprising IL) corresponding to the first metal lines (Comprising at least one of 133, 145, 153); and a plurality of virtual units [0110] disposed at a plurality of positions on the transparent conductive layer (Comprising 121, 131) corresponding to the first metal lines (Comprising at least one of 133, 145, 153); wherein the transparent conductive layer (Comprising 131 of Figure 10) is filled in the fifth through-holes (Comprising at least one of instances of CH1) and the sixth through-holes (Comprising differing one among at least one of instances of CH1) and covers the insulating layer (Comprising IL) between the fifth through-holes (Comprising at least one of instances of CH1) and the sixth through-holes (Comprising differing one among at least one of instance of CH1).  

Regarding claim 5, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen wherein the transparent conductive layer (Transparent quality [0089] shared across other instances of conductive material [0107]) comprises: a plurality of fingerprint sensing electrode areas (Comprising 141 of Figure 11; [0146]); a plurality of first connecting areas (Comprising 143), wherein two adjacent fingerprint sensing electrode areas (Comprising 141) are connected to each other by the first connecting areas (Comprising 143); a plurality of fingerprint driving electrode areas (Comprising 151) defined on a same layer (Comprising IL of Figure 9) as the fingerprint sensing electrode areas (Comprising 141 of Figure 17); and a plurality of second connecting areas (Comprising 153 of Figure 11) alternately arranged with the first connecting areas (Comprising 143), wherein two adjacent fingerprint driving electrode areas (Comprising 151) are connected to each other by the second connecting areas (Comprising 153).  

Regarding claim 6, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen wherein the metal layer comprises: a plurality of touch control sensing electrode areas (Comprising 121 of Figure 4; [0109]); a plurality of third connecting areas (Comprising 123), wherein two adjacent touch control sensing electrode areas (Comprising 121) are connected to each other by the third connecting areas (Comprising 123); a plurality of touch control driving electrode areas (Comprising 131) defined on a same layer (Comprising IL of Figure 10) as the touch control sensing electrode areas (Comprising 121 of Figure 9); and a plurality of fourth connecting areas (Comprising 133 of Figure 4) alternately arranged with the third connecting areas (Comprising 123), wherein two adjacent touch control driving electrode areas (Comprising 131) are connected to each other by the fourth connecting areas (Comprising 133).  

Regarding claim 7, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen further comprising: a substrate (Comprising 330 of Figure 19); a thin-film transistor (TFT) layer (Comprising TFT) disposed on the substrate (Comprising 330); a luminescent layer (Comprising EML) disposed on the TFT layer (Comprising TFT); and a thin-film encapsulation layer (Comprising 110; [0084]) disposed on the luminescent layer (Comprising EML); wherein the metal layer (Comprising at least one of 133 of Figures 9, 10 and 145, 153 of Figures 16, 17) is disposed on the thin-film encapsulation layer (Comprising 110).  

Regarding claim 8, Park in view of Li discloses the touch screen of claim 7.  Park discloses the touch screen wherein the luminescent layer (Comprising EML of Figure 19) is provided with a plurality of sub-pixels ([0168]: Comprising red, green and blue), and one of a plurality of virtual units (Comprising DP1, DP2 of Figure 3) covers one of the sub-pixels in the touch control area ([0112]: Mesh opening defining respective instances of dummy patterns overlap emission region).  

Regarding claim 9, Park in view of Li discloses the touch screen of claim 2.  Park discloses the touch screen wherein the metal layer (Comprising at least one of 133 of Figures 9, 10 and 145, 153 of Figures 16, 17) comprises a composite structure comprising a Ti layer and an Al layer [0089] which are stacked [0090]; and the transparent conductive layer (Comprising at least one of 121, 123, 131, 141, 143, 151, DP1, DP2) comprises a composite structure comprising an indium tin oxide (ITO) layer and an Ag layer [0089] which are stacked [0090].  

Regarding claim 12, Park discloses the touch screen of claim 11.  Park discloses the touch screen (Figures 1 – 3) wherein in the fingerprint area (Comprising FSA), the first transparent electrodes (One of 141/143, 151) are a plurality of fingerprint sensing [0146] electrodes of the fingerprint recognition module (Comprising FP), the second transparent electrodes (Other of 141/143, 151) are a plurality of fingerprint driving [0146] electrodes of the fingerprint recognition module (Comprising FP), and the fingerprint driving electrodes pass through the insulating layer (Comprising IL of Figures 16, 17) to connect to the metal layer (Comprising 145, 153); and in the touch control area (Comprising SA of Figure 3), the second metal lines (133 connecting adjacent instances of 131) are a plurality of touch control driving electrodes [0109] of the touch control module (Comprising TP1, TP2), and the touch control driving electrodes pass through the insulating layer (Comprising IL) to connect to the transparent conductive layer (Comprising 131).  
Park does not explicitly disclose the touch screen wherein the first metal lines are a plurality of touch control sensing electrodes of the touch control module.
In the same field of endeavor, Li discloses a touch display device [0002] whose touch film layer (Comprising 11 of Figure 3) comprises first (Comprising one of 111, 112) and second (Comprising other of 111, 112) electrode patterns, functioning in the capacity of touch sensing and driving electrodes [0067].  This is among measures by which luminous efficiency of the touch panel is preserved [0028].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the touch screen to be modified wherein the first metal lines are a plurality of touch control sensing electrodes of the touch control module, in view of the teaching of Li, to preserve luminous efficiency of the touch panel.

Claims 13 – 19 are rejected as reciting limitations similar to those recited in claims 3 – 9, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per directions (x), (y) and (z) illustrated in legend of Figure 3, 145 oriented in direction bisecting (x) and (y), 153 oriented in direction bisecting (x) and [-(y)]
        2 Per directions (x), (y) and (z) illustrated in legend of Figure 3, 145 oriented in direction bisecting (x) and (y), 153 oriented in direction bisecting (x) and [-(y)]
        3 Either among shown CH1 repeating to form a plurality, by the X2-X2’ view illustrated Figure 10, repeated for every instance of Figure 4’s segment [0036] of the sensor’s plan view (Figure 3).